Lahtinen, J.
Appeal from an order of the Supreme Court (Williams, J.), entered February 17, 2005 in Saratoga County, which denied plaintiffs motion to compel discovery.
Plaintiff commenced this action to recover for personal injuries sustained when he was bitten by defendants’ dog in *915December 2001. Subsequently, plaintiff moved for an order directing defendants to comply with his discovery demand that the dog be videotaped during a re-creation of the events surrounding the biting incident for evaluation by an animal behavior expert. Supreme Court denied the motion, noting the passage of “some three years” since the incident as well as the lack of authority permitting such an experiment. Plaintiff appeals.
Supreme Court has broad discretion in managing disclosure, and absent an abuse of discretion or unreasonable interference with the disclosure of relevant and necessary material we will not disturb its determinations with regard thereto (see American Assn. of Bioanalysts v New York State Dept. of Health, 12 AD3d 868, 869 [2004]; McMahon v Aviette Agency, 301 AD2d 820, 821 [2003]; Jordan v Blue Circle Atl., 296 AD2d 752, 752-753 [2002]). Based on the facts and circumstances of this case, we cannot conclude that Supreme Court abused its discretion in denying the motion (see Austin v Bascaran, 185 AD2d 474, 475 [1992]; compare Hayden v Sieni, 196 AD2d 573, 574 [1993], appeal dismissed 82 NY2d 835 [1993]).
Cardona, P.J., Mercure, Mugglin and Rose, JJ., concur. Ordered that the order is affirmed, with costs.